In the Supreme Court of Georgia



                                    Decided: April 5, 2021



    S20Y1501. IN THE MATTER OF EDWARD SHUFF COOK.

      PER CURIAM.

      This disciplinary matter, which began with the filing of a

grievance in October 2012, is before this Court on the Report and

Recommendation of the State Disciplinary Review Board,1 which

recommends that Respondent Edward Shuff Cook (State Bar No.




      1 On January 12, 2018, this Court entered an order amending Part IV of
the Rules and Regulations for the Organization and Government of the State
Bar of Georgia (“Bar Rules”), including Bar Rule 4-102 (d), which contains the
Georgia Rules of Professional Conduct. The January 12 order said that “these
amendments shall be effective as of July 1, 2018 and shall apply to disciplinary
proceedings commenced on or after that date,” except for the amendments to
Bar Rules 4-201 (b) and 4-201.1 (b) concerning the composition of the State
Disciplinary Board and the State Disciplinary Review Board, which the order
then addressed separately. The order also said that “the former rules shall
continue to apply to disciplinary proceedings commenced before July 1, 2018”
— such as this one — “provided that, after July 1, 2018, the State Disciplinary
Board shall perform the functions and exercise the powers of the Investigative
Panel under the former rules, and the State Disciplinary Review Board shall
perform the functions and exercise the powers of the Review Panel under the
former rules.”
183741) be suspended from the practice of law for two years as

discipline for his violations of various Rules of Professional Conduct.

After considering the extensive record and the parties’ exceptions to

the Review Board’s report and recommendation, this Court finds

that a public reprimand is a sufficient sanction given the specific

circumstances of this case.

      This matter arose from a grievance filed by one or both of

Cook’s former law partners in the midst of the dissolution of their

partnership. After an investigation, the Bar filed a formal complaint

charging Cook with a variety of Rules violations, but it later

amended its formal complaint to leave only the allegations that

Cook’s handling of the firm’s trust account and his responses to this

disciplinary matter violated Rules 1.15 (I) (a), l.15 (II) (a) and (b),

and 8.4 (a) (4), as set out in Bar Rule 4-102 (d). Ultimately, Cook

stipulated that he violated Rules 1.15 (I) (a) and (II) (a) and (b),2 but



      2He also twice petitioned for voluntary discipline based on his admission
that he had violated those two Rules, but the Bar objected, and the special
master rejected his petitions in favor of hearing the Bar’s full presentation of
evidence in the case.

                                       2
denied that he had done so knowingly or that he violated Rule 8.4

(a) (4). After extensive hearings, special master Bryan Downs made

factual findings; concluded that Cook violated Rules 1.15 (I) (a) and

Rules 1.15 (II) (a) and (b), but not Rule 8.4 (a) (4); and found, in the

light of a number of mitigating factors, that a one-year suspension

was the appropriate punishment. After considering the exceptions

filed by both parties, see former Bar Rule 4-217 (d), the Review

Board disagreed with some of the special master’s factual findings

underlying the conclusion that Cook had not violated Rule 8.4 (a)

(4). The Review Board substituted its own different factual findings

on that point and concluded that Cook had violated Rule 8.4 (a) (4)

in addition to his stipulated violations of Rules 1.15 (I) and (II). The

Review Board concluded that Cook should face a two-year

suspension for his violations.

     1. Under the Bar Rules controlling this case, we are to defer to
the special master’s factual findings.

     This Court generally defers to the factual findings made below

where they are supported by the record. But in this case, the Court


                                   3
is presented with conflicting sets of factual findings. Before setting

out the facts of this case, we must decide whether we should defer to

the factual findings made by the Review Board or to those made by

the special master. A review of the applicable rules and case law

shows that we are to defer to the special master’s findings.

     We have often cited In the Matter of Morse, 265 Ga. 353 (1) (456

SE2d 52) (1995), for the proposition that we are “bound by the

[R]eview [Board]’s findings of fact when there is ‘any evidence’ to

support them.” Id. at 353. But Morse relied on the then-controlling

Bar Rule 4-219 (a), which provided in part that “[f]indings of fact by

the Review Panel shall be conclusive if supported by any evidence.”

In 1997, the Bar Rules were amended and the language relied upon

in Morse was removed from Bar Rule 4-219 (a). After the

amendments of 1997, the Bar Rules continued to allow for the

Review Panel to make its own factual findings “based on the record,”

but they did not speak to what deference this Court was to afford

those findings, particularly when they conflicted with the factual



                                  4
findings made by a special master.3 See former Bar Rule 4-218 (a)

(the special master’s findings of fact and conclusions of law “shall

not be binding on the Panel and may be reversed by it on the basis

of the record submitted to the Panel”). Under former Bar Rule 4-218

(a) (which applies in this case), we have held that we defer to factual

findings made by the special master when they conflict with those

made by the Review Board, noting that the special master “was in a

best position to observe the parties’ demeanor and credibility.” In the

Matter of Ballew, 287 Ga. 371, 376 (695 SE2d 573) (2010). As Ballew

involved the same operative Bar Rules that apply to this case,

Ballew teaches that we generally defer to the special master’s

factual findings if there is a conflict.

      2. The special master’s findings and recommendations.

      The special master found that Cook, who has been a member

of the Bar since 1993, was a partner in the law firm Cook, Hall &


      3 The current Bar Rules specifically limit the Review Board’s ability to
set aside a special master’s factual findings to cases in which the Review Board
finds them to be clearly erroneous or manifestly in error. See Bar Rule 4-216
(a). That new Rule, however, applies only to cases initiated after July 1, 2018
and so does not apply here.

                                       5
Lampros, LLP (“CHL”), a three-partner plaintiff’s personal injury

firm, which formed in early 2004 and dissolved in August 2012.

Within CHL, Cook was the managing partner and the principal

originator of business, while Christopher Hall and Andrew Lampros

(the other two partners in the firm) were the principal litigators for

the firm. A large part of CHL’s practice was personal injury cases

against railroads, in part because Cook had prior long-standing

relationships with a number of labor organizations and was one of

the railroad union’s designated attorneys for representing union

members in cases against railroads.

     Although all three partners of CHL had signature authority on

the firm’s bank accounts and access to the firm’s financial books and

records (and, for that matter, a fiduciary duty under the Bar Rules),

Cook was the partner primarily responsible for managing the firm’s

cash flow and bank accounts. Cook’s oversight of those accounts was

lax at best, as he mainly just reviewed the monthly trust account

reconciliation reports produced with the firm’s QuickBooks software

and periodically made “sure that there . . . were funds in the

                                  6
account.” Indeed, Cook admitted that he did not keep up with the

amounts held in trust for particular clients and that the firm kept

no ledger or other discrete bookkeeping of any specific client’s trust

account activity so as to reflect at all times the exact balance held

for each client, although those amounts could be calculated from the

information the firm maintained.

     When CHL settled a case, Cook’s assistant, who performed

various administrative and paralegal duties for the firm, gathered

receipts and invoices from the firm’s attorneys and prepared a

settlement statement, which showed the calculation leading to the

net amount of settlement funds due to the client after reduction for

CHL’s fees and expenses and amounts due to third parties. At the

same time, Cook’s assistant would prepare the checks necessary to

pay (or reimburse the firm for) the identified expenses and to

transfer earned fees from the trust account to the firm’s operating

account. When the settlement check “cleared” into the firm’s trust

account, Cook’s assistant would disburse the checks. Although most

settlement checks came in within a week of the settlement,

                                  7
sometimes there was a delay while the firm waited on certain

expenses to post or for a Medicare issue or some other matter to be

resolved. Both Cook and his assistant claim to have understood that

the checks could not be sent or the disbursements made out of the

trust account until after the funds were received into the trust

account, but sometimes Cook would sign the checks as soon as his

assistant prepared them, purportedly with the understanding that

those checks were to be held until the appropriate time. In addition,

during 2010, CHL was required to hold in trust large portions of the

settlement funds received in the cases of three separate clients to

await the resolution of certain liens or other third-party claims. The

aggregate amount of those funds varied over time, but from January

1, 2011 until August 15, 2012, that minimum required balance was

never less than $571,568.

     In 2012, the CHL partners became aware that significant

discrepancies existed in the trust account and that the trust account

held less than the minimum required balance. A series of meetings

between the partners ensued, the relevant results of which were

                                  8
that the trust account apparently was made whole through

contributions from Cook and the other partners without any client

losing money or suffering actual harm; the partners then became

embroiled in a civil lawsuit against each other and undertook to

dissolve the partnership. The two other CHL partners filed the

underlying grievance against Cook and formed a new firm.4

     A subsequent investigation revealed that, in the several years

prior to the summer of 2012, on dozens of occasions, checks were

negotiated early such that funds were prematurely transferred from

the CHL trust account to the firm’s operating account before the

clients’ settlement proceeds had been received. As a general

proposition, all three partners benefitted from these premature

transfers since the monies went into the firm’s operating account to




     4  According to the testimony before the special master, after CHL
dissolved in 2012, Cook opened his own law firm and adopted a different
method of bookkeeping to ensure that the trust account issues would never
happen again. He testified that he now employs not only a bookkeeper, but also
a CPA, both of whom oversee his books. In addition, Cook now keeps track of
each client’s individual trust account balance as required by the Bar Rules.
Cook has practiced in this manner since 2012 without any reported incidents
or complaints.

                                      9
run the firm and to compensate the partners. Further, a review of

the bank balance for CHL’s trust account during that same time

frame revealed numerous instances where the trust account balance

was less than the minimum required balance, often much less and

sometimes for weeks at a time. The special master found ⸺ and

Cook stipulated ⸺ that this conduct constituted multiple violations

of Rules 1.15 (I) (a) and 1.15 (II) (a) and (b), the maximum penalty

for which is disbarment.

     As mentioned above, the Bar also charged that Cook violated

Bar Rule 8.4 (a) (4) because, in its view, his handling of the trust

account was inherently dishonest and deceitful and he made false

statements about his knowledge of the situation and his actions

during the course of this disciplinary proceeding. As to this issue,

the special master agreed that some of Cook’s answers to questions

under oath were evasive or inconsistent with other evidence, but he

nevertheless concluded that the evidence did not clearly and

convincingly show dishonesty or deceit. Although the Review Board

saw the evidence differently, we defer to the special master’s finding,

                                  10
which leads us to conclude, as did the special master, that Cook did

not violate Rule 8.4 (a) (4).

     Having thus found violations only of Rules 1.15 (I) (a) and (II)

(a) and (b), the special master turned his attention to the

appropriate level of discipline. He correctly noted that this Court

generally looks to the ABA’s Standards for Imposing Lawyer

Sanctions for guidance in determining punishment in disciplinary

cases, and that ABA Standard 3.0 provides for consideration of the

following factors in imposing discipline: the duty violated; the

lawyer’s mental state; the actual or potential injury caused by the

lawyer’s misconduct; and the existence of aggravating or mitigating

factors. Noting that Rules 1.15 (I) and (II) involve the duty to

safeguard property, the special master considered Cook’s mental

state. The special master considered the record evidence as a whole,

including the timing of the disbursements — which often came when

the balance of the firm’s operating account was dangerously low (or

even negative) — and found that it clearly and convincingly

established that Cook knew or should have known about the issues

                                 11
in the trust account. With regard to the issue of injury or potential

injury, the special master found that no client was actually harmed

because they all ultimately received their settlement proceeds on a

timely basis. He concluded, however, and we agree, that the

potential for injury created by Cook’s mismanagement of the trust

account was substantial as the aggregate amount of money

prematurely removed from the trust account was large and the trust

account’s balance was repeatedly depleted well beyond the amounts

that should have been held in trust for disputed contingencies

related to client matters.5

     The special master noted that ABA Standard 4.12 generally

approves suspension when a lawyer knows or should know that he

is dealing improperly with client property and causes a client injury

or potential injury. He then considered factors in mitigation and

aggravation of that discipline. In mitigation, the special master


     5 Any premature withdrawal from an attorney’s trust account is serious,
and the raw number of premature withdrawals in this case appears
particularly egregious. But given the amount of activity in the CHL trust
account during the relevant time frame, it appears that the vast majority of
the transfers were made in a proper and timely manner.

                                    12
noted that Cook had no prior disciplinary history, see ABA Standard

9.32 (a); and that Cook presented testimony from many of his peers

to the effect that he is a person of good character who enjoys an

excellent reputation in the legal community, is passionate about and

dedicated to his clients, and would never steal from his clients, see

ABA Standard 9.32 (g). The special master noted that Cook suffered

serious personal issues during the first seven months of 2012, in that

his wife suffered medical issues requiring her to spend a significant

amount of time at the Cleveland Clinic in Ohio and ultimately

leading to open heart surgery, see ABA Standard 9.32 (c). The

special master also found that Cook made a good faith effort at

making restitution and rectifying the consequences of his

misconduct by contributing substantially to restoring the trust

account before any client suffered losses, see ABA Standard 9.32 (d),

but he found this factor discounted somewhat because the effort to

make restitution was not necessarily timely; because it was made

only after the other CHL partners confronted him in the late

summer of 2012; and because his partners also contributed to the

                                 13
restoration of the trust account balance. The special master further

found that, although Cook expressed remorse, see ABA Standard

9.32 (l), and testified that he understood why the early withdrawals

from the trust account were improper, his attitude during these

disciplinary proceeds reflected an unwillingness to appreciate the

seriousness of his misconduct or the obligations an attorney has as

a fiduciary of clients’ funds.

     The special master addressed another proposed mitigating

factor submitted by Cook, namely, that his discipline should be

mitigated somewhat because Hall and Lampros — who were also

lawyers and partners in the firm, who had duties to CHL’s clients

and others, and who therefore shared the obligation to monitor

CHL’s trust account — wholly abdicated their responsibility in that

regard during the relevant time, and yet have not been pursued by

the Bar for their failures. The special master found the Bar’s

seeming indifference to the other partners’ complicity and its

decision to single out Cook for discipline troubling, particularly

where the underlying grievance was filed not by clients or injured

                                 14
third parties, but by those same former law partners. The special

master noted that Cook would lose his status as “designated

counsel” for the railroad union if suspended, that Cook losing this

status would be tantamount to disbarment given that the

substantial majority of his practice was representing railroad

workers in injury cases, and that his former law partners, who

practice in the same area of specialty as Cook, had a pecuniary

interest that would benefit from any discipline imposed on Cook.

Noting that the logical consequence of such uneven treatment by the

Bar would be the erosion, among members of the Bar, of the

principle that law firm partners have a shared responsibility for the

firm’s trust account, he considered these circumstances to be

mitigating.

     In aggravation, the special master found that, by virtue of the

repeated instances of mismanagement of the trust account as shown

in this case, there was both a pattern of misconduct, see ABA

Standard 9.22 (c), and multiple offenses, see ABA Standard 9.22 (d).

He also found that Cook had substantial experience in the practice

                                 15
of law, see ABA Standard 9.22 (i), but concluded that the record did

not show by clear and convincing evidence that Cook acted with a

dishonest or selfish motive, see ABA Standard 9.22 (b). Based on

that record, the special master concluded that a one-year suspension

was the most appropriate discipline for Cook’s actions.

      The Review Board took a different view of the evidence and

found a violation of Rule 8.4 (a) (4)6 in addition to Rules 1.15 (I) and

(II). It also took a different view of the mitigating and aggravating

factors and, ultimately, recommended that Cook be suspended for

two years. Both Cook and the Bar filed exceptions to the Review

Board’s report and recommendation.

      3. Our review of the case.

      We have reviewed the record in this case, including Cook’s

stipulation that he repeatedly violated Rules 1.15 (I) (a) and 1.15 (II)

(a) and (b) and the testimony and documents presented at the

lengthy evidentiary hearing. As in Ballew, the special master “was


      6The Review Board technically concluded that Cook violated a different
sub-section of Bar Rule 8.4 (a), but, taking its report as a whole, it is clear that
it meant to find a violation of Rule 8.4 (a) (4).

                                        16
in the best position to observe the parties’ demeanor and credibility.”

287 Ga. at 376. We therefore accept the special master’s conclusions

that Cook did not act with an intention to deceive and that the record

does not contain clear and convincing evidence that Cook violated

Rule 8.4 (a) (4). See In the Matter of Woodham, 296 Ga. 618, 625 (3)

(769 SE2d 353) (2015) (concluding that attorney did not violate Rule

8.4 (a) (4) where his conduct did not show evidence that he misled or

attempted to mislead others). We must next determine the

appropriate discipline to be imposed on Cook for his stipulated

violations of Rules 1.15 (I) and (II).

     (a) The appropriate level of discipline under the totality of the
circumstances is a public reprimand.

     The primary purpose of a disciplinary action is to protect the

public from attorneys who are not qualified to practice law due to

incompetence or unprofessional conduct, but this Court is also

concerned    with   the    public’s    confidence   in   the   profession

generally. See In the Matter of Ortman, 289 Ga. 130, 130-131 (709

SE2d 784) (2011). The sanction imposed for disciplinary infractions


                                      17
should be sufficient to penalize the offender for his wrongdoing, to

deter other attorneys from engaging in similar behavior, and to

indicate to the general public that the courts will maintain the ethics

of the profession. See In the Matter of Dowdy, 247 Ga. 488, 493 (4)

(277 SE2d 36) (1981). Although the ABA standards are generally

instructive as to the question of punishment, see In the Matter of

Noriega-Allen, 308 Ga. 398, 399 (841 SE2d 1) (2020), they are not

controlling. Instead, the level of punishment imposed rests in the

sound discretion of this Court. See Dowdy, 247 Ga. at 493 (4).

     Here, we note that the evidence did not prove that Cook acted

dishonestly, intentionally, or maliciously, and, although the

potential for harm was undeniably great, it appears that no client or

third party suffered any actual harm as a result of the violations —

as no client or third party ever suffered any delay in obtaining the

funds owed to him or her. Moreover, this is Cook’s first disciplinary

infraction in what appears to have been a long and distinguished

legal career, and, during the many years since these infractions,

Cook has taken steps to prevent any additional issues of this nature.

                                  18
Further, the record contains no evidence, or even an allegation, that

Cook failed to adequately or competently represent a client.

Although we wish to emphasize the seriousness of Cook’s

misconduct and the non-delegable obligation he has as a fiduciary of

his clients’ property, given the special considerations discussed

above, this Court concludes that the mitigating factors present in

this case ⸺ which do not include the Bar’s disparate treatment of

Cook compared to his former partners ⸺ outweigh the aggravating

factors of multiple violations and substantial experience in the

practice of law such that a suspension is not warranted.

     Although violations of Rule 1.15 are always serious, we have

accepted a reprimand as an appropriate sanction in similar cases

involving that rule. See, e.g., In the Matter of Brock, 306 Ga. 388

(830 SE2d 736) (2019) (imposing Review Board reprimand for

multiple violations of Rules 1.15 and 5.3); In the Matter of Ralston,

300 Ga. 416 (794 SE2d 646) (2016) (imposing Review Panel

reprimand for violations of Rules 1.15 and 1.8); In the Matter of

Brown, 297 Ga. 865, 865 (778 SE2d 790) (2015) (imposing a public

                                 19
reprimand for multiple violations of the Rules of Professional

Conduct, including trust account violations); In the Matter of

Francis, 297 Ga. 282 (773 SE2d 280) (2015) (imposing a Review

Panel reprimand where attorney commingled personal and fiduciary

funds, and had a prior disciplinary history); In the Matter of Howard,

292 Ga. 413 (738 SE2d 89) (2013) (imposing public reprimand where

attorney admitted violations of trust account rules, but no actual

harm was done to clients); In the Matter of Grant, 287 Ga. 131 (694

SE2d 647) (2010) (imposing a Review Panel reprimand when

attorney’s poor supervision permitted paralegal to steal client funds

and attorney mismanaged other client funds). Compare In the

Matter of Butler, 283 Ga. 250 (657 SE2d 245) (2008) (disbarment for

violations of Rules 1.15 (I) and (II), 8.1, and 8.4 (a) (4) with respect

to attorney’s conversion of one client’s funds for personal use, in the

light of numerous aggravating factors, including an indifference to

making restitution); In the Matter of Wright, 294 Ga. 289 (751 SE2d

817) (2013) (one-year suspension for intentional violation of Rule

1.15 and other rules where client was harmed and lawyer engaged

                                  20
in dishonesty; reinstatement conditioned on repayment of client and

other things); Dowdy, 247 Ga. at 494 (4) (indefinite suspension

imposed for violations of trust account rules, which resulted in client

failing to receive funds owed to her in a timely manner). Although

we acknowledge that there is precedential support both for a

reprimand and for a suspension, based on the facts of this case and

the mitigating factors, we believe that the appropriate punishment

is a public reprimand. Accordingly, we order that Cook receive a

public reprimand in accordance with Bar Rules 4-102 (b) (3) and 4-

220 (c) as punishment for his violations of Rules 1.15 (I) (a) and 1.15

(II) (a) and (b).7

      (b)   Some members of the Court have additional concerns.

      Some members of this Court consider it necessary to address

concerns raised by the special master. Like him, some of us are



      7 The dissent reads our precedents as suggesting a stronger sanction, and
also relies on the ABA Standards in arriving at that conclusion. But the kind
of discretion that we exercise in selecting a sanction in disciplinary cases is not
so limited. The ABA Standards are instructive, not binding, and while we try
generally to treat like cases alike, none of our precedents has exactly the same
facts as any other.

                                        21
concerned about the manner in which this disciplinary matter arose

and the seemingly unequal manner in which it has been prosecuted.

As noted above, this grievance was filed not by any client of CHL,

but by one or both of Cook’s former law partners at a time when CHL

was dissolving and their new firm stood to benefit from any

discipline imposed upon Cook. In addition, this case includes no

proof that Cook benefited uniquely from the premature transfers;

instead, it appears that the benefits flowed to all of the CHL

partners. Under the Bar Rules, Cook’s partners bore responsibility,

along with Cook, for the trust account and for the safekeeping of

their clients’ funds and other property.

     Yet the Bar chose not to exercise its authority to initiate an

investigation into the actions of either of Cook’s partners, explaining

to this Court that Cook never filed a grievance against those

partners, and that, if he had believed they were complicit, he could

have done so. The Bar further argues that factors like motivation

behind the grievance and uneven treatment should not be



                                  22
considered in mitigation because the ABA Standards do not

separately recognize them as mitigating factors.

     Regardless of whether we should consider these as mitigating

factors, the Bar had the authority to initiate investigations of

attorney misconduct on its own without waiting for a grievance to

be filed. See former Bar Rule 4-203 (a) (2) (discussing power of

Investigative Panel of the State Disciplinary Board prior to July 1,

2018 to initiate grievances against attorneys). The Bar has not

offered any explanation of why it did not exercise its authority to

investigate the other law firm partners, and its failure to do so could

be seen as lowering the standards imposed on law partners who are

not specifically tasked with managing their firm’s trust account.

And such failure could encourage lawyers to use the Bar’s

disciplinary process to resolve internal law firm disputes and settle

old scores with former partners. Such weaponization of the

disciplinary process must not be encouraged.

     All the Justices concur, except Melton, C. J., and Nahmias, P.
J., who dissent.


                                  23
     NAHMIAS, Presiding Justice, dissenting.

     I agree with much of what is said in the majority opinion, but

I do not agree that a mere reprimand is the appropriate sanction for

Cook’s repeated and serious violations of his obligation to safeguard

his clients’ funds. Some details not discussed in the majority opinion

reveal the extent of Cook’s improper conduct.

     The Special Master found that

     [b]etween November 2009 and August 2012, there were
     45 instances in which Cook signed a trust account check
     payable to [his law firm] CHL for attorney fees earned or
     litigation expenses incurred, which was deposited into the
     CHL operating account before corresponding settlement
     funds were received and deposited into the CHL trust
     account. One such instance occurred in 2009, 13 in 2010,
     18 in 2011, and 13 in the eight and a half months of 2012
     before the firm broke up. The 45 checks related to 20
     different client settlements. The aggregate dollar amount
     of those improper, premature disbursements was
     $1,776,868.07.

(Emphasis in original.) Thus, the scope of these violations of Rules

1.15 (I) (a) and (II) (a) and (b) was extensive – dozens of separate

violations over nearly three years affecting 20 clients’ settlements


                                 24
and putting an enormous amount of those clients’ funds at risk.8

Although, fortunately, no client actually lost money, the law firm

was in essence borrowing funds that were supposed to be held in

trust, sometimes for days, sometimes for weeks, and sometimes for




      8 It is worth a reminder of what these rules of professional conduct
require of all Georgia lawyers. Rule 1.15 (I) (a) says:
      A lawyer shall hold funds or other property of clients or third
      persons that are in a lawyer’s possession in connection with a
      representation separate from the lawyer’s own funds or other
      property. Funds shall be kept in one or more separate accounts
      maintained in an approved institution as defined by Rule 1.15 (III)
      (c) (1). Other property shall be identified as such and appropriately
      safeguarded. Complete records of such account funds and other
      property shall be kept by the lawyer and shall be preserved for a
      period of six years after termination of the representation.
And Rule 1.15 (II) (a) and (b) says in pertinent part:
      (a) Every lawyer who practices law in Georgia, . . . and who
      receives money or property on behalf of a client or in any other
      fiduciary capacity, shall maintain or have available one or more
      trust accounts as required by these Rules. All funds held by a
      lawyer for a client and all funds held by a lawyer in any other
      fiduciary capacity shall be deposited in and administered from a
      trust account.
      (b) No personal funds shall ever be deposited in a lawyer’s trust
      account, except that unearned lawyer’s fees may be so held until
      the same are earned. . . . Records on such trust accounts shall be
      so kept and maintained as to reflect at all times the exact balance
      held for each client or third person. No funds shall be withdrawn
      from such trust accounts for the personal use of the lawyer
      maintaining the account except earned lawyer’s fees debited
      against the account of a specific client and recorded as such.

                                       25
months.

     Moreover, as to the three large settlements that the majority

opinion mentions, which were required to be held in trust pending

the resolution of disputed and then-uncertain third-party claims, at

least $571,568 was supposed to be held between January 1, 2011

and August 15, 2012. But the balance in the CHL trust account often

dropped below that level, sometimes far below and sometimes for

months at a time. In July 2012, the trust account balance dropped

to just $288.82 (making the account short by more than half a

million dollars), and a check written in January 2012 to one

claimant for more than $288,700 fortunately was not negotiated by

that claimant for more than six months, as the trust fund balance

often had insufficient funds to cover the check during that period.

And while the Special Master found that the State Bar had not

shown by clear and convincing evidence that Cook engaged in

dishonest or deceitful conduct with regard to the trust account or the

disciplinary proceedings and thus that he did not violate Rule 8.4 (a)



                                 26
(4)9 as the Bar had alleged, the evidence did establish that Cook

knew or should have known that funds held in trust were

occasionally disbursed before they should have been.

      When the scope of Cook’s misconduct is detailed, it becomes

clear that none of the trust-account cases imposing reprimands that

the majority opinion cites as “similar” to this case really are similar

in terms of the extent of the violations or the amount of client funds

put at risk.10 Moreover, the majority opinion ignores numerous


      9Rule 8.4 (a) (4) says that a lawyer shall not “engage in professional
conduct involving dishonesty, fraud, deceit or misrepresentation.”
      10 The majority opinion cites these reprimand cases: In the Matter of
Brock, 306 Ga. 388, 388-390 (830 SE2d 736) (2019) (imposing a Review Board
reprimand for a violation of Rules 1.15 and 5.3 where the lawyer was unaware
of his paralegal’s theft of about $21,000 from his clients’ trust account funds;
the lawyer did not keep records of the account balance for each of his clients;
he made one student loan payment from earned attorney fees improperly
retained in the trust account and two mortgage payments from the account on
behalf of a former client, whose funds the lawyer had failed to promptly deliver;
and several mitigating factors were present); In the Matter of Ralston, 300 Ga.
416, 416-418 (794 SE2d 646) (2016) (holding that a Review Panel reprimand
was the appropriate sanction for a lawyer’s violation of Rules 1.15 and 1.8
where he used earned but undisbursed fees in his trust account to provide his
clients with a no-interest loan through 12 disbursements totaling $22,000 and
several mitigating factors were present); In the Matter of Brown, 297 Ga. 865,
865-867 (778 SE2d 790) (2015) (imposing a public reprimand with conditions
for a violation of Rule 1.15 and other rules where the lawyer failed, among
other things, to hold in her trust account funds generated by the sale of
property during her client’s divorce proceeding, although the lawyer did keep

                                       27
attorney discipline cases in which violations of Rule 1.15 – even with

no actual harm to clients, no major aggravating factors like lying to



the funds segregated from her own funds; delayed distributing a share of those
funds to the client’s ex-husband to protect her client; disbursed the funds from
her trust account using money she had deposited there from earned legal fees;
and several mitigating factors were present); In the Matter of Francis, 297 Ga.
282, 282-283 (773 SE2d 280) (2015) (concluding that a Review Panel reprimand
was warranted for a lawyer’s violation of Rule 1.15 where he did not maintain
an operating account for his law firm; allowed some of his clients to deposit
earned legal fees into his trust account; wrote a check to himself from his trust
account for $1,300, believing that those funds were owed to him as fees, which
resulted in an overdraft of about $41; and no clients were harmed, although
the lawyer had three prior instances of confidential discipline); In the Matter
of Howard, 292 Ga. 413, 413-414 (738 SE2d 89) (2013) (imposing a public
reprimand for a lawyer’s violation of Rule 1.15 where he mistakenly caused a
$3,552 litigation funding check to be deposited into the firm’s operating
account rather than his trust account, resulting in the trust account being
overdrawn, and he deposited personal funds into his trust account so that he
could distribute anticipated settlement funds to his clients without waiting for
the settlement drafts to clear the bank, but when the settlements did not occur
as planned, he began withdrawing the personal funds from his trust account
for day-to-day operations of the law firm); In the Matter of Grant, 287 Ga. 131,
131-133 (694 SE2d 647) (2010) (holding that a Review Panel reprimand was
the appropriate sanction for a lawyer’s violation of Rules 1.15 and 5.3 where
she failed, among other things, to adequately supervise a paralegal who stole
$2,000 from her client trust account or keep records reflecting the account
balance for each of her clients). Indeed, our opinion in Howard suggested that
at least a public reprimand should be the discipline imposed for even minor,
technical violations of trust account rules that cause no harm to clients. See
292 Ga. at 414 (“We also agree that the appropriate punishment is a public
reprimand, rather than a Review Panel reprimand, because the infraction in
this case involved an admitted violation of trust account rules, and, although
no harm was done to clients, a trust account is a high honor and privilege
afforded to a member of the Bar, so even a technical violation should have
public discipline so as to protect clients, courts, and the public.”).


                                       28
clients or disciplinary authorities, and various mitigating factors –

have resulted in suspensions.11 I also note that the Special Master,


      11 See, e.g., In the Matter of Smith Fitch, 289 Ga. 253, 253-256 (710 SE2d
563) (2011) (imposing a one-year suspension with conditions for a lawyer’s
violation of Rules 1.15, 1.3, and 1.4 where she transferred nearly $7,000 from
a client’s trust account to her law firm’s operating account without the client’s
permission and failed to timely return funds held for the client or provide to
the client an accounting of the money or any billing statements, noting that
the lawyer’s “actions were not theft, but poor practice management” but that
“[s]uspensions have been imposed for violations of Rules 1.15 (I) and (II) where
the lawyer has made restitution, shown remorse and cooperated with the State
Bar”); In the Matter of Jones, 280 Ga. 302, 302 (627 SE2d 24) (2006) (holding
that a 12-month suspension was an appropriate sanction for a lawyer’s
violation of Rule 1.15 where he used over $43,000 from his clients’ trust
account to pay a promissory note that he had guaranteed for a friend, his law
partner filed the underlying grievance with the State Bar, and there were
several factors in mitigation, including that the lawyer’s “actions caused no
harm to any clients”); In the Matter of Summers, 278 Ga. 57, 57 (597 SE2d 364)
(2004) (imposing a six-month suspension for a lawyer’s violation of Rule 1.15
where he held $25,000 in his trust account for a client for about five years; for
periods of time, the balance of the account was insufficient to cover the
obligation to the client; and there were several factors in mitigation, including
that the lawyer had “ma[d]e the client whole”); In the Matter of Dansby, 274
Ga. 393, 393-394 (553 SE2d 157) (2001) (holding that a three-year suspension
with conditions was appropriate where a lawyer violated the predecessor of
Rule 1.15 by comingling a client’s settlement funds with the lawyer’s personal
funds and paying the client, who “ultimately [was] not harmed,” a portion of
the settlement proceeds with checks drawn on the law firm’s operating
account; two dissenting Justices believed disbarment was appropriate); In the
Matter of Frazier, 273 Ga. 878, 878 (546 SE2d 272) (2001) (imposing a one-year
suspension with conditions for a lawyer’s violation of the predecessor to Rule
1.15 where over a three-month period, he wrote seven checks on his clients’
trust account for amounts between $20 and $70, all of which were returned for
insufficient funds, wrote a number of checks on the trust account for personal
expenses, commingled his personal funds with the trust account funds,
withdrew funds from the account that were not earned attorney fees, and there

                                       29
Review Board, and State Bar all recommended a suspension (of one,

two, and three years, respectively) as the appropriate sanction for

Cook, although the longer periods recommended by the Review

Board and State Bar should be discounted somewhat because they

relied in part on a violation of Rule 8.4 (a) (4) that is not supported

by the Special Master’s factual findings (to which I agree with the

majority opinion we should defer).

      The Special Master recommended a one-year suspension

despite his consideration in mitigation of the Bar’s “seeming

indifference” to the “complicity” in the Rule 1.15 violations of Cook’s

two law partners, who were the source of the grievance filed against

Cook, and of the loss of Cook’s “designated counsel” status for



were several mitigating factors, including that there was “no evidence or
allegation that [the lawyer’s] improper behavior resulted in clients failing to
receive funds timely or in full”); In the Matter of Hayes, 272 Ga. 376, 376-377
(532 SE2d 371) (2000) (concluding that an 18-month suspension with
conditions was appropriate for a lawyer’s violation of the predecessor to Rule
1.15 where his client trust account contained “substantial negative balances”
over an eight-month period, leading the Special Master to conclude that the
lawyer’s personal use of the account “constituted continuing and serious
violations of his duty as an attorney,” and various mitigating circumstances
were present, including that “no clients were actually injured” and “all
deficiencies were ‘covered’ by subsequent deposits”).

                                      30
railroad union cases if he were suspended, which Cook characterized

as “tantamount to disbarment” because most of his practice consists

of such cases. In Division 3 (a), the majority opinion says without

explanation that “the mitigating factors present in this case . . . do

not include the Bar’s disparate treatment of Cook compared to his

former partners” and makes no mention of the effect of a suspension

on Cook’s practice. But then in Division 3 (b), the opinion says that

“[s]ome members of this Court” (suggesting less than the majority

that concur in the whole opinion) agree with the Special Master’s

concerns about the seemingly unequal manner in which this

disciplinary matter has been prosecuted against Cook but not his

two partners and the benefit that their new firm may receive if Cook

is suspended, “[r]egardless of whether we should consider these as

mitigating factors.”

     Even if I agreed with what is said in Division 3 (b) about the

Bar’s apparent indifference to Cook’s law partners’ own professional

obligation to safeguard their clients’ funds as well as their apparent

use of the disciplinary process to benefit financially by receiving

                                 31
more railroad-union cases if Cook is suspended and cannot receive

those cases, those would be issues as to which the Bar’s Office of

General Counsel should face scrutiny. But in my view (which was

also the view of the Review Board), they are not proper

considerations in mitigation of Cook’s discipline. Whether other

lawyers affiliated with Cook committed similar misconduct and

should also be disciplined does not minimize the seriousness of what

Cook did and the sanction that he should receive for his own

misconduct. Nor should we consider the collateral consequences of

the level of discipline that we appropriately impose based upon his

misconduct. Attorney discipline – especially suspensions from the

practice of law – routinely affects the ability of a lawyer to keep his

or her clients (which is forbidden while a lawyer is suspended) and

to obtain new clients if the lawyer is reinstated to practice. If such a

suspension is warranted based on the seriousness of the professional

misconduct, we should pay no heed to the lawyer’s complaint about

his or her business being impaired. A suspension is certainly not

“tantamount to disbarment,” because even if a suspension leaves a

                                  32
lawyer struggling to attract new clients, unlike disbarment it allows

the lawyer to return to practicing law without waiting at least five

years, seeking recertification of fitness from the Fitness Board and

this Court, and passing the bar exam again. See Part A, § 10, Rules

Governing Admission to the Practice of Law.

     It is telling that these supposed mitigating factors are not

included in the ABA’s Standards for Imposing Lawyer Sanctions and

that the majority opinion cites no Georgia disciplinary case in which

we have considered either of them. So while the majority opinion

gives no explanation for its rejection of the disparate-enforcement

factor and is unclear about its view of the collateral-consequence

factor, it is clear to me that neither factor is properly considered in

mitigation of Cook’s discipline – which makes the imposition of a

suspension even more appropriate in this case.

     For these reasons, I cannot agree that other lawyers will be

deterred, or that the public will be given confidence that this Court

will maintain the ethics of the legal profession, when they see that

the penalty for Cook’s repeated and serious violations of Rule 1.15 –

                                  33
violations that put large amounts of many clients’ funds at great risk

– is just a public admonition not to do that again. I respectfully

dissent.

     I am authorized to state that Chief Justice Melton joins in this

dissent.




                                 34